Case 7:20-cv-04651-PMH Document 1-7 Filed 06/17/20 Page 1 of 4




             EXHIBIT “G”
                 Case 7:20-cv-04651-PMH Document 1-7 Filed 06/17/20 Page 2 of 4


                         VENDOR NAME -MOHAMMADI GROUP LTD ; Shipped Goods Pos
 Buyer
              Category            PO No   Invoice No     Invoice Date   Quantity Invoice Amount             Status
(KM/SR)

    KM        MEN'S WOVEN SHIRT                                                                   Shipped, Waiting for payment
                                  BDDQM   201930749097    7/Oct/2019     6,288      $38,124.00

    KM        MEN'S WOVEN SHIRT   BDDQM   201930749036    14/Oct/2019    7,440      $44,640.00    Shipped, Waiting for payment


 KM Total                                                                13,728     $82,764.00


Grand Total                                                              13,728     $82,764.00
                Case 7:20-cv-04651-PMH Document 1-7 Filed 06/17/20 Page 3 of 4


                     VENDOR NAME -MOHAMMADI GROUP LTD; Ready to Ship POs
Buyer (KM/SR) Category         PO No    Quantity    FOB Amount    Ready Date      Status
      KM         Woven Men's   BDDZR    1296 pcs     $6,661.44    16Th December   Goods ready in Factory; PO cancelled
      KM         Woven Men's   BDFED    5740 pcs     $29,503.60   16Th December   Goods ready in Factory; PO cancelled
   KM Total                             7036 pcs     $36,165.04
      SR         Woven Men's   SP3252   3204 pcs     $16,468.56   16Th December   Goods ready in Factory; PO cancelled
      SR         Woven Men's   SQ3251   5760 pcs     $29,606.40   16Th December   Goods ready in Factory; PO cancelled
   SR Total                             8964 pcs     $46,074.96
  Grand Total                           16000 pcs    $82,240.00
                 Case 7:20-cv-04651-PMH Document 1-7 Filed 06/17/20 Page 4 of 4


         MOHAMMADI GROUP LTD - Unfinished Goods Damages Calculations
                       "Cancel" date: 12/09/2019
Buyer                                                                                  Fabrics and
               Category         PO No         Wings No      Quantity    po value                                 Status
(KM/SR)                                                                               Trims Expense
K-Mart         Woven Men's   PO not created MS20DT13309MZ   10530 pcs    $60,547.50     $27,693.90    material in house ; Cancelled
K-Mart Total                                                10530 pcs    $60,547.50     $27,693.90
Sears          Woven Men's   PO not created MC20SS13461MM   11994 pcs    $71,964.00     $31,784.10    material in house ; Cancelled
Sears          Woven Men's   PO not created MS20ST13808YM   25091 pcs   $144,273.25     $65,989.33    material in house ; Cancelled
Sears          Woven Men's   PO not created MS20ST13823YM   11043 pcs    $67,141.44     $29,043.09    material in house ; Cancelled
Sears          Woven Men's   PO not created MS20ST13810YM    5466 pcs    $31,429.50     $14,484.90    material in house ; Cancelled
Sears Total                                                 53594 pcs   $314,808.19    $141,301.42
Grand Total                                                 64124 pcs   $375,355.69    $168,995.32
